Title: VIII. Final Text of the Dutch-American Treaty of Amity and Commerce: A Translation, 6 September 1782
From: Netherlands, States General of,Adams, John
To: 



ante 6 September 1782


Treaty of Amity and Commerce, between their High Mightinesses, the States General of the united Netherlands, and the United States of America, to wit New Hampshire, Massachusetts, Rhode Island, and Providence Plantations, Connecticut, New-York New Jersey, Pensilvania, Delaware, Maryland, Virginia, North-Carolina, South Carolina, and Georgia.
Their High Mightinesses, the States General of the United Netherlands, and the united States of America, to wit New Hampshire, Massachusetts, Rhode Island and Providence Plantations, Connecticut, New York, New Jersey Pensilvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, desiring to ascertain, in a permanent and equitable manner, the Rules to be observed, relative to the Commerce, and Correspondence which they intend to establish, between their respective States Countries and Inhabitants, have judged, that the said End cannot be better obtained than by establishing the most perfect Equality and Reciprocity, for the Basis of their Agreement, and by avoiding all those burthensome Preferences, which are usually, the Sources of Debate, Embarrassment and Discontent; by leaving also each Party, at Liberty to make respecting Commerce and Navigation Such ulteriour Regulations, as it shall find most convenient to itself: and by founding the Advantages of Commerce, Solely, upon reciprocal Utility, and the just Rules, of free Intercourse: reserving, withall, to each Party, the Liberty of admitting at its Pleasure, other Nations to a Participation of the same Advantages.

On these Principles, their said High Mightinesses, the States General of the United Netherlands, have named, Messieurs for their Plenipotentiaries, from the midst of their Assembly, Messieurs thier Deputies for the foreign Affairs from the midst of the Assembly of their High Mightinesses, And the said United States of America, on their Part, have furnished with Full Powers, Mr John Adams late Commissioner of the United States of America at the Court of Versailles, heretofore Delegate in Congress from the State of Massachusetts Bay, and Chief Justice of the said State, who have agreed and concluded, as follows, to wit
Article 1.
There shall be a firm, inviolable and universal Peace, and sincere Friendship, between their High Mightinesses, the Lords the States General of the united Netherlands, and the United States of America; and between the Subjects and Inhabitants of the Said Parties, and between the Countries, Islands, Cities and Places, Situated under the Jurisdiction of the Said united Netherlands, and the said United States of America, their Subjects and Inhabitants, of every Degree, without Exception of Persons or Places.

Article 2.
The Subjects of the said States General, of the United Netherlands, shall pay, in the Ports, Havens, Roads, Countries, Islands, Cities or Places of the United States of America, or any of them, no other, nor greater Duties, or Imposts, of whatever nature or Denomination they may be, than those which the Nations the most favoured are, or shall be obliged to pay: And they shall enjoy, all the Rights, Liberties, Priviledges, Immunities and Exemptions in Trade, Navigation and Commerce, which the Said Nations do or shall enjoy, whether in passing from one Port to another in the Said States, or in going from any of those Ports to any foreign Port of the World, or from any foreign Port of the World to any of those Ports.
Article 3.
The Subjects and Inhabitants of the said United States of America, shall pay in the Ports, Havens, Roads, Countries, Islands, Cities or Places of the said united Netherlands, or any of them, no other, nor greater Duties or Imposts of whatever nature or Denomination, they may be, than those, which the Nations the most favoured, are, or shall be obliged to pay: and they shall enjoy, all the Rights, Liberties, Priviledges, Immunities and Exemptions, in Trade, Navigation and Commerce, which the said Nations do or shall enjoy whether in passing from one Port to another in the said States, or from any one towards any one of those Ports, from or to any foreign Port of the World. And the United States of America, with their Subjects and Inhabitants Shall leave to those of their High Mightinesses, the peaceable Enjoyment of their Rights, in the Countries, Islands, and Seas in the East and West Indies, without any hinderance or Molestation.
Article 4.
There shall be an entire and perfect Liberty of Conscience, allowed to the Subjects and Inhabitants of each Party and to their Families; and no one shall be molested, in regard to his Worship, provided to Submits as to the publick Demonstration of it, to the Laws of the Country. There Shall be given, more­over, Liberty, when any Subjects or Inhabitants of either Party, Shall die, in the Territory of the other, to bury them, in the usuall burying Places, or in decent and convenient grounds, to be appointed for that Purpose, as occasion shall require; and the dead Bodies of those who are buryed, shall not in any wise be molested. And the two contracting Parties, shall provide, each one in his Jurisdiction that their respective Subjects and Inhabitants, may, henceforward obtain, the requisite Certificates in Cases of Deaths in which they Shall be interrested.
Article 5.
Their High Mightinesses the States General of the United Netherlands, and the United States of America, shall endeavour, by all the means in their Power, to defend and protect all Vessells and other Effects, belonging to their Subjects and Inhabitants respectively, or to any of them, in their Ports Roads, Havens, internal Seas, Passes, Rivers and as far as their Jurisdiction extends at Sea, and to recover, and cause to be restored to the true Proprietors, their Agents or Attorn­ies, all Such Vessells and Effects, which Shall be taken under their Jurisdiction: and their Vessells of War and Convoys, in Cases when they may have a common Ennemy, Shall take under their Protection, all the Vessells belonging to the Subjects and Inhabitants of either Party, which shall not be laden with contraband Goods, according to the Description, which Shall be made of them here after, for Places, with which one of the Parties is in Peace and the other at War, nor destined for any Place, blocked, and which shall hold the same Course, or follow the same rout, and they shall defend such Vessells as long as they shall hold the same Course follow the same rout, against all Attacks, Force and Violence of the common Enemy, in the same manner, as they ought to protect and defend the Vessells belonging to their own respective Subjects.
Article 6.
The Subjects of the contracting Parties, may, on one Side and on the other, in the respective Countries and States, dispose of their Effects, by Testa­ment, Donation, or otherwise; and their Heirs, Subjects of one of the Parties and residing in the Country of the other, or elsewhere, shall receive Such Successions, even Ab Intestato, whether in Person, or by their Attorney, or Substitute, even although they shall not have obtained Letters of Naturalisation, without having the Effect of such Commission contested under Pretext of any Rights or Praerogatives of any Province, City or private Person: and if the Heirs, to whom such Successions may have fallen, shall be Minors, the Tutors or Curators, established by the Judge Domiciliary of the said Minors, may govern, direct, administer, Sell, and alienate the Effects fallen to the said Minors by Inheritance, and in general, in relation to the said Successions and Effects, Use all the Rights, and fullfill all the Functions, which belong by the Disposition of the Laws to Guardians, Tutors and Curators: provided, nevertheless, that this Disposition cannot take Place, but in Cases where the Testator shall not have named Guardians Tutors or Curators, by Testament, Codicil, or other legal Instrument.

Article 7.
It Shall be lawfull and free, for the Subjects of each Party, to employ such Advocates, Attorneys, Notaries, Solicitors or Factors, as they shall judge proper.
Article 8.
Merchants, Masters and Owners of Ships, Mariners, Men of all Kinds, Ships and Vessells, and all Merchandises and Goods in general, and Effects, of one of the Confederates, or of the subjects thereof, shall not be seized or detained, in any of the Countries, Lands, Islands, Islands, Cities, Places, Ports, Rivers Shores or Dominions whatsoever of the other Confederate, for any military Expedition, public or private Use of any one, by Arrests, Violence or any Colour thereof. Much less shall it be permitted to the Subjects of either Party to take, or extort by Force any Thing, from the Subjects of the other Party, without the Consent of the owner: which, however, is not to be understood of Seisures, Detentions and Arrests which Shall be made by the Command and Authority of Justice, and by the ordinary Methods, on Account of Debts or Crimes, in respect whereof, the Proceedings must be, by Way of Law, according to the Forms of Justice.
Article 9.
It is further agreed and concluded, that it shall be wholly free for all Merchants, Commanders of Ships and other Subjects of their High Mightinesses and Inhabitants, of the contracting Parties, in every Place Subjected to the Jurisdiction of the two Powers respectively, to manage themselves their own Business: and moreover, as to the Use of Interpreters or Brokers as also in Relation to the Loading or Unloading of their Vessells, and every Thing which has Relation thereto, they shall be, on one side and on the other, considered and treated upon the Footing of with natural Subjects, or, at least, upon an Equality with the most favoured Nation.
Article 10.
The Merchant Ships of either of the Parties, coming from the Port of an Ennemy or from their own or a neutral Port, may navigate freely towards any Port of an Ennemy of the other Ally: They shall be nevertheless held, whenever it shall be required, to exhibit, as well upon the high Seas, as in the Ports, their Sea Letters and other Documents described in the twenty fourth Article, stating expressly, that their Effects are not of the Number of those, which are prohibited as Contrabande; and not having any Contraband goods for an Ennemy’s Port, they may freely and without Hindrance pursue their Voyage, towards the Port of an Ennemy. Nevertheless, It shall not be required to examine the Papers of Vessells convoyed by Vessells of War, but Credence shall be given to the Word of the officer, who shall conduct the Convoy.
Article 11.
If by exhibiting, the Sea Letters and other Documents, described more particularly in the Twenty fourth Article of this Treaty, the other Party shall discover there are any of those Sorts of Goods which are declared prohibited and Contrabande, and that they are consigned for a Port, under the Obedience of his Ennemy, it shall not be lawfull to break up the Hatches of such Ships nor to open any Chest, Coffer, Packs, Casks, or other Vessells found therein, or to remove the Smallest Parcell of her Goods, whether the said Vessell belongs to the Subjects of their High Mightinesses, the States General of the united Netherlands, or to the Subjects or Inhabitants of the said United States of America, unless the Lading be brought on Shore, in Presence of the officers of the Court of Admiralty, and an Inventory thereof made, but there shall be no allowance to sell, exchange or alienate the same, untill, after that due and lawfull Proscess, shall have been had, against such prohibited Goods of Contraband, and the Court of Admiralty, by a Sentence pronounced, shall have confiscated the same, Saving always, as well the Ship itself, as any other Goods found therein, which are to be esteemed free and may not be detained on Pretence of their being infected, by the prohibited Goods, much less shall they be confiscated as lawfull Prize. But on the contrary, when by the Visitation, at Land, it shall be found, that there are no Contraband Goods in the Vessell, and it shall not appear by the Papers, that he who has taken and carried in the Vessell, has been able to discover any there, he ought to be condemned in all the Charges, Dammages and Interests of them, which he shall have caused, both to the owners of Vessells, and to the owners and Freighters of Cargoes, with which they shall be loaded, by his Temerity in taking and carrying them in. Declaring most expressly the free Vessells, shall assure the Liberty of the Effects with which they shall be loaded, and that this Liberty shall extend itself equally to the Persons who shall be found in a free Vessell, who may not be taken out of her unless they are Military Men, actually in the Service of an Ennemy.
Article 12.
On the contrary, it is agreed, that whatever shall be found to be laden, by the Subjects and Inhabitants, of either Party, on any Ship belonging to the Enemies of the other, or to their Subjects, although it be not be comprehended under the Sort of prohibited Goods, the whole may be confiscated, in the same manner, as if it belonged to the Ennemy, except, nevertheless, such Effects and Merchandizes as were put on board such Ves­sel, before the Declaration of War, or in the Space of Six months after it, which Effects shall not be, in any manner Subject to Confiscation, but shall be faithfully, and without delay, restored in nature, to the owners who shall claim them, or cause them to be claimed, before the Confiscation and Sale, as also, their Proceeds, if the Claim could not be made, but in the Space of Six Eight months, after the Sale, which ought to be publick: provided, nevertheless, that if the said Merchandizes are Contraband, it shall by no means be lawfull, to transport them afterwards to any Port belonging to Ennemies.
Article 13.
And that more effectual Care may be taken, for the Security of Subjects and People of either Party, that they do not Suffer Molestation, from the Vessells of War or Privateers of the other Party, it shall be forbidden to all Commanders of Vessells of War, and other armed Vessells of the said States General of the United Netherlands, and the said United States of America, as well as to all their Officers, Subjects and People to give any Offence, or do any Damage to those of the other Party; and if they act to the contrary, they shall be, upon the first Complaint, which shall be made of it, being found guilty, after a just Examination, punished by their proper Judges, and, moreover, obliged to make satisfaction for all Damages and Interests thereof, by Reparation under Pain and Obligation of Persons and Goods.
Article 14.
For further determining of what has been said, all Captains of Privateers, or Fitters out of Vessells armed for War, under Commission, and on Account of private Persons, shall be held, before their Departure, to give Sufficient Caution, before competent Judges, either to be entirely responsable, for the Malversations which they may commit in their Cruises or Voyages, as well as for the Contraventions of their Captains and Officers against the present Treaty, and against the Ordonnances and Edicts which shall be published, in Consequence of and Conformity to it, under Pain of Forfeiture and Nullity of the said Commissions.

Article 15.
All Vessells and Merchandizes, of whatsoever Nature, which shall be rescued out of the Hands of any Pirates or Robbers on the High Seas shall be brought navigating the high Seas without requisite Commissions shall be brought into some Port of one of the two States, and deposited in the Hands of the Officers of that Port, in order to be restored entire to the true Proprietor, as soon as due and Sufficient Proofs shall be made concerning the Property thereof.
Article 16.
If any Ships or Vessells, belonging to either of the Parties, their Subjects or People shall within the Coasts or Dominions of the other, stick upon the Sands, or be wrecked or suffer any other Damage, all friendly Assistance and Relief shall be given to the Persons shipwrecked, or such as shall be in danger thereof; and the Vessells, Effects and Merchandizes, or the Part of them which shall have been saved, or the Proceeds of them, if, being perishable they shall have been Sold, being claimed within a Year and a day, by the Masters or owners, or their Agents or Attorneys, shall be restored; paying only the reasonable Charges, and that which must be paid, in the same Case, for the Salvage, by the proper Subjects of the Country: There shall also be delivered them, Safe Conducts or Passports, for their free and Safe Passage from thence, and to return, each one, to his own Country.
Article 17.
In Case the Subjects or People of either Party with their Shipping, whether public and of War or private and of Merchants, be forced, through Stress of Weather, Pursuit of Pirates or Ennemies, or any other Urgent Necessity for seeking of Shelter and Harbour, to retreat and enter into any of the Rivers, Creeks, Bays, Ports, Roads, or Shores, belonging to the other Party, they Shall be received with all Humanity and Kindness, and enjoy all friendly Protection and Help, and they Shall be permitted to refresh and provide themselves, at reasonable Rates, with Victuals and all Things needfull for the Sustenance of their Persons, or Reparation of their Ships, and they Shall no Ways be detained, or hindered from returning out of the said Ports, or Roads, but may remove and depart, when and whither they please, without any Let or Hindrance.
Article 18.
For the better promoting of Commerce, on both Sides, it is agreed that, if a War should break out, between their High Mightinesses, the States General of the United Netherlands, and the United States of America, there Shall always be granted, to the Subjects on each Side, The Term of Nine Months, after the Date of the Rupture, or of the Proclamation of War, to the End that they may retire, with their Effects, and transport them, where they please, which it shall be lawfull for them to do, as well as to Sell or transport their Effects and Goods, in all Freedom, and without any Hindrance, and without being able to proceed, during the said Term of Nine Months, to any Arrest of their Effects, much less of their Persons; on the contrary, there shall be given them, for their Vessells, and for the Effects, which they would carry away, Pass Ports and Safe Conducts, for the nearest Ports of their respective Countries, and for the time necessary for the Voyage. And no Prize made at Sea, shall be adjudged lawfull, at least if the Declaration of War was not or could not be known, in the last Port which the Vessell taken has quitted. But for whatever may have been taken from the Subjects and Inhabitants of either Party, and for the Offences which may have been given them, in the Interval of the said Terms, a compleat Satisfaction shall be given them.
Article 19.
No Subject of their High Mightinesses, the States General of the United Netherlands shall apply for or take any Commission or Letter of Marque, for arming any Ship or Ships, to act as Privateers, against the said United States of America or any of them, or the Subjects and Inhabitants of the said United States or any of them, or against the Property of the Inhabitants of any of them, from any Prince, or State, with which the said United States of America may happen to be at War: Nor shall any Subject or Inhabitant of the said United States of America, or of any of them, apply for or take any Commission, or Letters of Marque, for arming any Ship or Ships to act as Privateers against the High and Mighty Lords the States General of the United Netherlands, or against the Subjects of their High Mightinesses, or any of them, or against the Property of any one of them from any Prince or State, with which their High Mightinesses may be at War: And if any Person of either Nation shall take such Commission, or Letters of Mark, he shall be punished as a Pirate.
Article 20.
If the Vessells of the Subjects or Inhabitants of one of the Parties, come upon the Coast belonging to either of the said Allies, but not willing to enter into Port, or being entered into Port and not willing to unload their Cargoes or break bulk, or take in any Cargoe they shall be treated not be obliged to pay, neither for the Vessells nor Cargoes, any Duties of Entry in or out, nor to render any Account of their Cargoes, at least if there is not just Cause to presume, that they carry to an Ennemy Merchandizes of Contraband.
Article 21
The two contracting Parties grant to each other mutually the Liberty of having each in the Ports of the other, Consuls, Vice Consuls, Agents and Commissaries of their own appointing, whose Functions shall be regulated by particular Agreement, whenever either Party chuses to make such Appointment.
Article 22.
This Treaty shall not be understood, in any manner to derogate from the Ninth Tenth, Nineteenth and Twenty fourth Articles of the Treaty of Commerce with France, as they were numbered in the same Treaty concluded the Sixth of February 1778 and which make the Articles Ninth, Tenth, Seventeenth and twenty Second of the Treaty of Commerce now Subsisting, between the United States of America and the Crown of France: Nor shall it hinder his Catholic Majesty, from acceeding to that Treaty, and enjoying the Advantage of the said four Articles.
Article 23.
If at any Time the United States of America, shall judge necessary, to commence Negotiations, with the King or Emperor of Morocco and Fez, and with the Regencies of Algiers, Tunis or Tripoli, or with any of them, to obtain Passports for the Security of their Navigation in the Mediterranean Sea, their High Mightinesses promise that upon their Requisition which the United States of America shall make of it, they will Second such Negotiations, in the most favourable manner, by means of their Consulls, residing near the said King Emperor and Regencies.
Article 24. Contraband
The Liberty of Navigation and Commerce Shall extend to all sorts of Merchandizes, excepting only those which are distinguished under the Name of Contraband or Merchandizes prohibited: And under this Denomination of Contraband and Merchandizes prohibited, shall be comprehended only Warlike Stores and Arms, as Mortars, Artillery with their and Appurtenanes, Fusils, Pistols, Bombs Grenades, gun Powder, Salt Peter, Sulphur, Match, Bullets and Balls Pikes, Sabres, Lances, Hallebards, Casques, Cutlaces, and other Sorts of Arms; as also Soldiers, Horses, Saddles, and Furniture for Horses. All other Effects and Merchandizes, not before Specified expressly, and even all sorts of naval Matters, however proper they may be, for the Construction and Equipment of Vessells of War, or for the Manufacture of one or another Sort of Machines of War, by Land or Sea, shall not be adjuged Contraband, neither by the Letter, nor according to any Pretended interpretation whatever ought they, or can they be comprehended, under the Notion of Effects prohibited or Contraband: So that all Effects and Merchandizes, which are not expressly before named, may, without any Exception, and in perfect Liberty be transported, by the Subjects and Inhabitants of both Allies, from and to Places belonging to the Ennemy; excepting only the Places, which at the same Time Shall be besieged blocked or invested; and those Places only shall be held for such, which are Surrounded, nearly, by some of the belligerent Powers.

Article 25
To the End that all Dissention, and Quarrell may be avoided, and prevented, it has been agreed, that in Case that one of the two Parties happens to be at War, the Vessells belonging to the Subjects or Inhabitants of the other Ally, shall be provided with Sea Letters or Passports, expressing the Name, the Property and the Burthen of the Vessell, as also the Name and the Place of abode of the Master or Commander of the said Vessell; to the End that, thereby, it may appear, that the Vessell really and truly belongs to Subjects or Inhabitants of one of the Parties; which Passeports Shall be drawn and distributed, according to the Form annexed to this Treaty. Each Time that the Vessell, shall return, she should have such her Passports renewed, or, at least, they ought not to be of more ancient Date than two years before the Vessell, has been returned to her own Country. It has been also agreed, that such Vessells being loaded, ought to be provided also not only with the Said Pass Ports or Sea Letters; but also with a general Passport, or with particular Passports, or Manifests, or, other publick Documents, which are ordinarily given to Vessells which in the Ports from whence the Vessells have set sail in the last Place, containing a Specification of the Cargo, of the Place from whence the Vessell departed; and of that of her Destination, or, instead of all these of Certificates from the Magistrates or Governors of Cities, Places, and Colonies from whence the Vessell came, given in the usual Form, to the End that it may be known, whether there are any Effects prohibited or Contraband on board the Vessells, and whether they are destined to be carried to an Ennemies Country or not. And in Case, any one judges proper, to express, in the said Documents, the Persons to whom the Effects on board belong, he may do it freely, without however being bound to do it; and the omission of such Expression cannot and ought not to cause a Confiscation.

Article 26.
If the Vessells of the said Subjects or Inhabitants of either of the Parties, Sailing along the Coasts, or on the high Seas, are met by a Vessell of War, or Privateer or other armed Vessell of the other Party, the said Vessells of War, Privateers or armed Vessells, for avoiding all Disorder, shall remain, without the Reach of Cannon, but may send their Boats on board the Merchant Vessell, which they Shall meet in this manner, upon which, they may not pass more than two or three Men, to whom the Master or Commander Shall exhibit his Pass Port, containing the Property of the Vessell, according to the Form annexed to this Treaty: And the Vessell after having exhibited Such a Pass Port, Sea Letter, and other Documents, shall be free to continue her Voyage, so that it shall not be lawfull to molest her, or Search her in any manner, nor to give her Chace, nor to force her to alter her Course.
Article 27.
It shall be lawfull, for Merchants, Captains and Commanders of Vessells whether publick and of War, or private and of Merchants, belonging to the Said United States of America, or any of them, or to their Subjects and Inhabitants, to take freely into their Service, and receive on board of their Vessells, in any Port or Place in the Jurisdiction of their High Mightinesses aforesaid, Seamen or others, Natives or Inhabitants of any of the Said States, upon such Conditions, as they shall agree on, without being Subject, for this, to any Fine, Penalty, Punishment, Proscess or Reprehension, whatsoever.
And reciprocally, all Merchants, Captains and Commanders, belonging to the said United Netherlands, shall enjoy, in all the Ports and Places under the obedience of the said United States of America, the same Priviledge of engaging and receiving, Seamen or others Natives or Inhabitants of any Country of the Domination of the said States General: provided that neither on one side nor the other, they may not take into their Service such of their Countrymen, who have already engaged in the Service of the other Party contracting, whether in War or Trade, and whether they meet them by Land or Sea; at least if the Captains or Masters, under the Command of whom such Persons may be found, will not of his own Consent discharge them from their service: upon Pain of being otherwise treated and punished as Deserters.
Article 28.
The Affair of the Refraction shall be regulated, in all Equity and Justice, by the Magistrates of Cities respectively, where it shall be judged That there is any room to complain, in this Respect.
Article 29.
The present Treaty shall be ratified and approved, by their High Mightinesses the States General of the United Netherlands, and by the United States of America; and the Acts of Ratification Shall be delived, in good and due form on one Side and on the other in the space of Six Months, or sooner if possi­ble, to be computed from the Day of the Signature.
In Faith of which, We, the Deputies and Plenipotentiaries of the Lords the States General, of the United Netherlands, and the Minister Plenipotentiary of the United States of America, in Virtue of our respective Authorities and full Powers, have Signed the present Treaty and apposed thereto the Seals of our Arms.
Done at the Hague.
 
Form of the Passport which shall be given to Ships and Vessells in Consequence of the Twenty fifth Article of this Treaty.
To all who shall see these Presents, Greeting. Be it known that leave and Permission, are, hereby given to  Master and Commander of the Ship or Vessell, called  of the Burthen of  Tons, or thereabouts lying at present in the Port or Haven of  bound for  and laden with  to depart and proceed with his said Ship or Vessell on his said Voyage Such Ship or Vessell having been visited and the said Master and Commander having made Oath before the Proper officer, that the said ship or Vessell, belongs to one or more of the Subjects, People, or Inhabitants of  and to him or them only; In Witness whereof, We have subscribed our Names to these Presents, and affixed the Seal of our Arms thereto, and caused the same to be countersigned by  at  this  Day of  in the year of our Lord Christ
 
Certificate
Form of the Certificate, which shall be given to Ships or Vessells in Consequence of the Twenty fifth Article of this Treaty.
We  Magistrates, or Officers of the Customs of the City or Port of  do certify and Attest that on the  Day of  in the year of our Lord  C.D.—of . . . . personally appeared, before Us, and declared by solemn oath, that the Ship or Vessell called  of  Tons, or thereabouts whereof  of  is at present Master or Commander, does, rightfully and properly belong to him or them only. That She is now bound, from the City or Port of  to the Port of laden with Goods and Merchandizes, hereunder particularly discribed and enumerated as follows.
In Witness whereof We have signed this Certificate, and sealed it with the Seal of our office, this  Day of  in the year of our Lord Christ.
 
Sea Letter.
Form of the Sea Letter.
Most Serenest, Serenest, Serene, Most Puissant, Puissant high, illustrious, Noble, honourable, venerable, wise, and prudent Lords, Emperors, Kings, Republicks, Princes, Dukes, Earles, Barons Lords, Burgomasters, Schepens, Councillors, as also Judges Officers, Justiciaries, and Regents of all the good Cities and Places, whether ecclesiastical or Secular, who shall See these Patents or hear them read
We, Burgomasters and Regents of the City of  make known that the Master of  appearing before Us, has declared upon oath, that the Vessell called  of the Burthen of about  Lasts, which he at present navigates is of the United Provinces, and that no Subjects of the Ennemy, have any Part or Portion therein, directly nor indirectly; So May God Almighty help him. And as We wish to See, the said Master prosper, in his lawfull Affairs, our Prayer is to all the beforementioned, and to each of them Seperately, where the said Master shall arrive with his Vessell and Cargo, that they may please to receive the said Master with goodness, and to treat him in a becoming Manner, permitting him, upon the usual Tolls and Expences, in passing and repassing, to pass, navigate and frequent the Ports Passes and Territories, to the End to transact his Business, where, and in what manner, he Shall judge proper: whereof We shall be willingly indebted. In Witness, and for Cause whereof, we affix hereto the Seal of this City.
in the Margin
By ordinance of the high and mighty Lords the States General of the United Netherlands.
